DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 7, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 15 and 19 are canceled.
Claims 1-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2019.
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 16-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for reciting the phrase, “a positive shows a band”.  This is because while the specification may refer to the observed differences in the positive and negative samples, they are certainly not “bands”.
For example, Applicant’s Figure 2 shows an example of the method of present invention wherein NHS-labeling scheme is adopted:

    PNG
    media_image1.png
    521
    534
    media_image1.png
    Greyscale
However, as it can clearly be seen, the actual bands (red arrows) between the negative and the positive are at the same location and neither is above each other.  While the Office does observe the shaded “distribution” forming at a lower portion of the tubes in the container being marked a positive, this is certainly not considered a “band” in the art accepted usage of the word.  The remainder of examples found in the application depicted in the Figures also have no such differences in the location of the respective bands.
Claims 15-18 and 20-23 are indefinite by way of their dependency on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (Biosensors and Bioelectronics, May 15, 2016, vol. 79, pages 829-834).
With regard to claim 14, Hwang et al. disclose a method for detecting a nucleic acid using a difference in density of nanoparticles depending on whether the nucleic acid is captured by or binds to the nanoparticles, comprising:
amplifying target nucleic acid using a primer set specifically binding to the target nucleic acid, wherein a forward primer is labeled with, for example, biotin (see Figure 1, step 1), and a reverse primer is labeled with fluorescence (see Figure 1, step 1, Cy3-labeled reverse primer), wherein the primer is labeled via NHS ester modification (page 830, 2.2. PCR);
adding nanoparticles to the amplified nucleic acid obtained in step (b) to allow the nucleic acid to be captured by or bind to the nanoparticles, wherein the nanoparticles are coated with streptavidin (see Figure 1, step 2, “Streptavidin-coated magnetic beads”);
putting the complex obtained by capturing the nucleic acid by the nanoparticles or binding the nucleic acid to the nanoparticles as described in (b) into a gel card container in which a component generating a density difference and a gel component are sequentially stacked, wherein a layer comprising the gel component is above a layer comprising the component generating the density difference (the gel card employed is commercially purchased from Ortho BioVue, which is the same gel card purchased as described in the instant specification on page 23, section 3-1; see also, “sepharose gel component above the glass bead component on the bottom on Figure 1);
centrifuging the mixture (see Figure 1, “centrifugation at 55g for 12 min”); and
comparing the location of a precipitate in the gel card container with a control wherein a nucleic acid detected using a primer fluorescence-labeled NHS modification, a positive specimen shows a band at a lower side compared to a negative specimen (see section 3.2 on page 831, wherein the Cy3 labeled amplified product settles to the band below that of the negative control).
With regard to claim 16, the amplification is PCR (page 830, section 2.2 PCR).
With regard to claim 18, the nanoparticles are magnetic beads (see Figure 1).

With regard to claim 21, the complex is treated with enhancers such as intercalators (see page 833, 2nd column, 1st full paragraph).
With regard to claim 22, no separate/wash step is required (“simple, separation-free visual detection of target”, page 830, 1st column, 2nd paragraph).
Therefore, the invention as claimed is deemed anticipated by Hwang et al.

Claim Rejections - 35 USC § 103
The rejection of claims 14, 16-18, and 20-23 under 35 U.S.C. 103 as being unpatentable over Schonemann et al. (International Journal of Immunogenetics, 2007, vol. 34, pages 337-339) in view of Van Der Donk et al. (WO 99/50673, published October 1999; IDS ref), Liu et al. (U.S. Patent No. 5,914,230, issued June 22, 1999) and Kiesewetter et al. (US 2010/0009383 A1, published January 14, 2010; IDS ref) as evidenced by Schmidt, B.L. (Journal of Clinical Microbiology, 2004, vol. 42, no. 6, pages 2833-2835), made in the Office Action mailed on October 7, 2020 is withdrawn in view of the amendment received on April 7, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (Biosensors and Bioelectronics, May 15, 2016, vol. 79, pages 829-834).
The teachings of Hwang et al. have already been discussed above.
Hwang et al., while teaching that amplified target nucleic acids bound to nanoparticles can be successfully identified on a gel-density gradient, do not explicitly disclose all possible nucleic acid amplification which can be employed and consequently, do not explicitly state that isothermal amplification reaction can be employed to generate the labeled amplification products (claim 17).
Hwang et al. do not explicitly teach that different labels can be employed to detect multiple samples (claim 23).
However it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As stated by the Supreme Court in KSR, one of ordinary skill in the art would have expected that amplification product, so long as it is labeled with the fluorescent label and detected via the nanoparticle agglutination method of Hwang et al. would have yielded the same predictable outcome of producing a detectable band in the gel card.  The means by which a double-stranded amplification produce would have not been a factor as an amplification product produced by a PCR, for example, would be no different from that which was produced by NASBA, LAMP, so long as they can be detectably labeled and bounded to by nanoparticles.
As to the use of different labels for detecting different target nucleic acids, such would have been an obvious application as use of multiple different fluorescent labels have been routinely utilized to distinctly detect different target nucleic acids which have been amplified in a multiplex amplification detection.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 8, 2021
/YJK/